Citation Nr: 1545052	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-06 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical strain.

2.  Entitlement to service connection for migraine headaches to include as secondary to cervical strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2010; a statement of the case was issued in January 2013; and a substantive appeal was received in February 2013.   

In February 2013, the Veteran filed numerous new claims.  By way of a March 2014 rating decision, the RO granted service connection for hearing loss and tinnitus.  That decision also granted an increased rating for posttraumatic stress disorder (PTSD) and denied service connection for diastasis recti (stomach hernia), a lung condition (cough and shortness of breath), irritable bowel syndrome (IBS), chronic fatigue syndrome, and chronic sinusitis (irritation of the throat and runny nose).  The Veteran failed to file a notice of disagreement with respect to these issues.  Consequently, they are not before the Board.  


FINDINGS OF FACT

1.  A cervical strain was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service.

2.  Migraine headaches were not manifested during the Veteran's active duty service or for years after service, nor are they otherwise related to service, to include as secondary to a service connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a cervical strain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for migraine headaches, to include as secondary to a cervical strain, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in September 2010, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and he fully addressed the relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The service treatment records reflect that the Veteran was in a motor vehicle accident in December 1987 (VBMS, STRs, 3/17/97, pgs. 58, 66).  He rear ended another vehicle that was stopped at a stoplight.  He struck his head on the dashboard (p.66).  He did not seek medical attention at the time but did later in the day.  The Emergency Care and Treatment report reflects that he hit his forehead on the steering wheel (p. 58).  He denied nausea, vomiting, and visual disturbances.  He was assessed with status post head contusion.  The following day, he reported constant but dull head pain with inactivity.  He reported that the pain became more sharp and intense with activity.  He denied dizziness.  Examination of the neck revealed good movement and no pain with movement.  He was assessed with head trauma.

The Veteran underwent a VA examination in October 1991.  The examination yielded normal orthopedic findings.  (VBMS, STRs, 7/19/93, p. 15).  

The Veteran underwent a general VA medical examination in connection with non-related claims in July 1993 (VBMS, 2/4/14).  He denied frequent headaches and dizziness.  His neck had no tenderness or rigidity.  He denied back pain.  Chest x-rays showed right sided scoliosis of the thoracic spine, otherwise normal chest.  He reported that he worked as a construction worker on "high steel."  

A January 2005 VA outpatient treatment report reflects that the Veteran had not been seen by a physician for many years (VBMS, 10/20/09).  He reported a four-
year history of lower back and neck pain.  His in-service motor vehicle accident was not mentioned. 

A March 2010 outpatient treatment report reflects that the Veteran sought treatment for a compression neck injury (VBMS, 3/25/10, pgs. 23-24).  He reported chronic pain and spasm.  The date of injury/onset of illness date was 2008.  A March 4, 2010 MRI of the cervical spine revealed compression deformities of the left body of C5 and the posterior body of C6 that are "probably year-old." (VBMS, 3/25/10, p. 8).  There was no mention of an in-service neck injury.  A March 24, 2010 MRI of the cervical spine revealed "mild, chronic, 20% compression deformity of the posterior body of C6 that is clearly old." (VBMS, 3/25/10, p. 2). 

A March 2010 kinesio therapy consultation report reflects complaints of constant neck pain (VBMS, 3/5/14, p. 76).  He stated that it started back while he was in the Marines.  He stated that he got slammed up against the top of a cab while a passenger in an LVS.  He reported that his neck has bothered him since.  He also reported getting migraines from time to time and that his neck symptoms gradually worsened. 

A May 2010 outpatient report reflects that the Veteran sought treatment for right leg pain and neck pain (VBMS, 7/17/10, p. 1).  He attributed his neck pain to an in-service injury he sustained when his vehicle hit a tank track, "projecting him towards the roof."  He stated that he had neck pain at the time.  "He thought nothing of it, but now, several years later, has pain in his neck."  The examiner did not review the Veteran's neck.  However, he noted the March 24, 2010 MRI and stated that it revealed evidence of an old compression fracture at C6 posteriorly.  There was no spinal canal compromise, but there were some minor degenerative changes noted posteriorly.  The examiner stated that "this is consistent with his history."  (VBMS, 7/17/10, p. 4).    

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with examination.  The Veteran reported that he was riding in a military vehicle and the driver hit the ditch of the road.  He reported that he hit his head and neck on the roof of the vehicle.  This happened back in 1989 when he was stationed at Jacksonville, North Carolina.  He visited medics in the field and received ibuprofen.  X-rays were not performed at that time.  He stated that since the accident, he has had intermittent neck pain now, which started getting worse in the past few years.  He described the pain as chronic, persistent, and constant.  He denied a further history of falls or further trauma to his neck or cervical spine.  

The Veteran reported that he developed headaches 10 years ago and that they have been getting progressively worse.  He described headaches that occur three times per week, and they lasted from 30 minutes to 30 hours.  They started at the back of the neck and would go all the way to his frontal area.  He stated that he took over the counter Excedrin migraine to alleviate pain.  He reported that when he was at home, he would turn off the lights and lay down.  He denied physician prescribed bed rest, hospitalization, or emergency room visits due to his headaches.

Upon examination, the Veteran's gait was normal.  He had normal head position.  There was no kyphosis or scoliosis.  Both sides of the spine were symmetrical.  He had normal cervical lordosis.  There was mild muscle spasm in the posterior part of the neck area, but he had no evidence of painful motion, weakness, tenderness, atrophy, or guarding.  The examiner noted that the MRI of the cervical spine revealed mild, chronic, persistent deformity of the posterior body of the C6 that was clearly old.

The examiner diagnosed the Veteran with chronic cervical strain with mild compression deformity of the posterior body of the C6; and mixed headaches.

The examiner opined that the Veteran's cervical strain was not caused by or related to the Veteran's treatment in service.  He further opined that the Veteran's headaches were not caused by, related to, or aggravated by his neck condition or head trauma in service.  He stated that he carefully reviewed the claims file.  He noted that the Veteran had no loss of consciousness.  He complained of headaches at the forehead area at that time.  Physical examination was normal and there were no visual disturbances.  There was mild bruising and erythematous swelling of the forehead area.  Examination also revealed extraocular muscles intact.  All cranial nerves from cranial II through cranial XII were intact.  The Veteran was alert and oriented x3.  The Veteran's motor was 5/5 and all sensory was intact.  DTRs were 2+.  On the basis of that physical examination, the examiner opined that the Veteran had developed headaches at that time and that he also had mild cerebral concussion without any loss of consciousness.  The examiner noted that there was no mention of a neck injury at that time of motor vehicle accident.  The Veteran also had no chronic neck disability or treatment while he was in active service.  He had mild headache because of bruising and erythematous lesion of the forehead area which resolved.  The examiner stated that the medical literature suggests that headaches from mild concussion due to head trauma do not last for 1 year.  The examiner opined that neither the cervical spine disability nor the mixed headaches were related to or aggravated by his mild head trauma.


Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied the first element with respect to each claim.  An MRI has confirmed compression deformities of the left body of C5 and the posterior body of C6.  With regards to migraines, the Board notes that these symptoms are largely subjective.  The Board finds the Veteran competent and credible to report these symptoms.  

The Board finds that the Veteran has also satisfied the second element of service connection.  The service treatment records do reflect an incurrence of an injury.  The nature of the injury and the relationship to his current disabilities is discussed below.  However, the service treatment records reflect that the Veteran was in a motor vehicle accident involving head trauma.  

The Board finds that it is the third element of service connection where the Veteran's claim falls short.  In support of his claim, the Veteran states that he has had headaches and neck pain since the December 1987 motor vehicle accident.  He is competent to describe symptoms of headaches and neck pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The first post service medical evidence of a neck disability or migraine headaches is dated January 2005.  At the outset, the Board notes the gap of approximately 13 years between the Veteran's separation from service and the first documented treatment for neck pain or headaches.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  At a July 1993 VA examination, he denied frequent headaches and dizziness.  Although his neck was examined, there were no indications that the he voiced any neck complaints at that time.  In January 2005, the Veteran reported a four year history of lower back and neck pain.  The in-service motor vehicle accident was not mentioned.  Records dated in March 2010 reflect that the date of injury/onset of illness was 2008.  A March 2010 kinesio therapy consultation report reflects that the Veteran complained of constant neck pain that began when he was in service.  At his September 2010 VA examination, he stated that headaches began 10 years ago.  He stated that his neck pain was off and on.  
  
Additionally, it is noted that the Veteran did not file a claim for service connection for these disabilities until June 2010, approximately two decades after he separated from service.  Had he been experiencing chronic neck pain and headaches since service it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1992 he sought service connection for leg and knee disabilities.  In 1993, he sought to reopen those claims.  He also raised a claim for a lung disability.  In October 2009, he filed a claim for an increased rating for his leg disability.  In March 2010, he filed a claim for service connection for posttraumatic stress disorder (PTSD).  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for headaches or a neck disability at these times very strongly suggests that he was not indeed experiencing any symptoms.  In so finding, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the absence of in-service and post-service complaints does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  Here, the Board relies on the normal orthopedic findings found in the October 1991 VA examination report, the denial of frequent headaches at a July 1993 examination, and the absence of findings in a July 1993 examination (that included an examination of the neck), coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for leg, knee, and psychiatric disabilities were intended to also encompass the cervical spine and headaches; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.  

For the above reasons, continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  Moreover, even if continuity were conceded, an award of service connection solely on this basis is not permissible here, as the claimed headaches and cervical strain and not chronic diseases under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted above, service connection is not warranted for a cervical strain or migraines headaches on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current disabilities are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the RO scheduled the Veteran for a VA examination.  The September 2010 VA examiner concluded that the Veteran's cervical spine disability and migraines were less likely as not related to service.  The basis for the opinion was the fact that there were no indications of a neck injury at the time of the motor vehicle accident.  The examiner also noted that the Veteran a mild headache due to bruising and erythematous lesion of the forehead.  However, he noted that this headache had resolved; and the medical literature suggests that headaches from mild concussion due to head trauma do not last for 1 year.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale and no other competent evidence of record refutes that opinion.

The Board acknowledges the May 2010 outpatient treatment report in which the Veteran reported that his vehicle hit a tank track, "projecting him towards the roof."  The May 2010 examiner reviewed the March 24, 2010 MRI and noted the old compression fracture at C6 posteriorly.  The examiner stated that "this is consistent with his history."  (VBMS, 7/17/10, p. 4).  However, this history is not entirely consistent with the service treatment records.  When seeking treatment, and in correspondences (most notably his substantive appeal), the Veteran stated that the in-service injury occurred when his truck hit a deep rut and he hit his head "on the top of the inside of the truck, an [his] neck was jammed."  The service treatment records reflect that instead of hitting a deep rut, the Veteran rear ended another vehicle that was stopped at a stoplight.  Moreover, the records fail to reflect that the Veteran hit his head on the top of the vehicle (which might reasonably be expected to cause a compression fracture).  Instead, two separate service treatment records reflect that the Veteran hit his forehead on the front of the vehicle, rather than the top of it.  One record reflects that he hit his forehead on the dashboard, while the other record reflects that he hit his forehead on the steering wheel.  Consequently, although the May 2010 examiner found that the MRI findings were consistent with the Veteran's history, the examiner was clearly not aware of the history as documented in the service treatment records.  Instead, he was only aware of the unsubstantiated history provided to him by the Veteran.  This diminishes the findings of that examiner.

Finally, the Board notes that the March 2010 MRI reflects a deformity of the posterior body of C6 that is "clearly old."  However, there is little to no indication that the findings are more than two decades old (dating back to the December 1987 in-service injury).  To the contrary, another March 2010 treatment report states that the compression deformities of the left body of C5 and the posterior body of C6 are "probably year-old."  This finding would be more consistent with the March 2010 treatment report that reflects a date of injury/onset of illness date as 2008.  In any case, the September 2010 VA examiner acknowledged the evidence reflecting a "clearly old" persistent deformity of the posterior body of the C6, and he nonetheless rendered an opinion weighing against the claim.

The Veteran himself believes that his current cervical spine disability and migraines are related to service.  In this regard, he is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, [describe that issue] falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

Additionally, insofar as the Veteran is not service connected for a cervical strain, there is no basis upon which to grant service connection for migraines on a secondary basis.   

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical strain is denied.

Entitlement to service connection for migraine headaches is denied.  





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


